Citation Nr: 0427492	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  02-17 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1954 to 
September 1958.  He died in September 1992.  The appellant is 
his widow.  

The appellant-widow appealed to the Board of Veterans' 
Appeals (BVA or Board) from February and June 2002 rating 
decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in White River Junction, Vermont, which 
denied her petition to reopen her previously denied claim for 
service connection for the cause of the veteran's death.

The claim for service connection for the cause of the 
veteran's death was first considered and denied by the RO in 
an unappealed December 1992 rating decision.  See 38 U.S.C.A. 
§ 7105(c) (West 2002) (if a notice of disagreement (NOD) is 
not filed within one year of notice of the RO's decision, the 
RO's determination becomes final and binding based on the 
evidence then of record).  See also 38 C.F.R. §§ 20.200, 
20.201, 20.300, 20.302 (2003), etc.   

Just as the RO, in its more recent February and June 2002 
decisions at issue, initially determined whether new and 
material evidence had been received to reopen the claim, so, 
too, must the Board make this threshold preliminary 
determination, regardless, because this affects the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
merits of it on a de novo basis.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  See also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  
So the issue on appeal is whether new and material evidence 
has been received to reopen the claim for service connection 
for the cause of the veteran's death.




FINDINGS OF FACT

1.  The appellant was notified of the evidence needed to 
substantiate her claim and apprised of whose responsibility-
hers or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of her appeal has been obtained.

2.  In an unappealed December 1992 rating decision, the RO 
denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.

3.  Since that December 1992 rating decision, the appellant 
has submitted additional evidence providing some facts 
necessary to substantiate her claim of entitlement to service 
connection for the cause of the veteran's death.

4.  The veteran's death certificate shows that he died in 
September 1992 as a consequence of hepatocellular carcinoma 
due to cirrhosis of the liver.

5.  At the time of the veteran's death, service connection 
was in effect for prostatitis and a noncompensable (i.e., 0 
percent) rating assigned.

6.  The most persuasive medical and other evidence of record 
indicates the terminal cirrhosis of the liver and liver 
cancer were not initially manifested during service or for 
many years thereafter and are not otherwise shown to be 
causally or etiologically related to the veteran's military 
service, including to his service-connected prostatitis.




CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for the cause of 
the veteran's death.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. §§ 3.104, 3.156, 20.1103 (2000 & 2003).

2.  The veteran's death was not caused by or substantially or 
materially contributed to by a disability of service origin.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him/her will aid in substantiating 
the claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the appellant 
and her representative of any information and evidence needed 
to substantiate and complete her claim.  The February and 
June 2002 rating decisions appealed and the September 2002 
statement of the case, as well as a November 2001 letter to 
the appellant, notified her of the evidence considered and 
the pertinent laws and regulations.  The RO also indicated it 
would review the information of record and determine what 
additional information was needed to process her claim.  And 
the November 2001 letter, in particular, apprised her of the 
provisions of the VCAA, the type of information and evidence 
needed from her to support her claim, what she could do to 
help in this regard, and what VA had done and would do in 
obtaining supporting evidence.  See, e.g., 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  This 
type of notice is what is specifically contemplated by the 
VCAA.  

While, in the November 2001 letter, the RO requested that the 
appellant identify and/or submit any supporting evidence 
within 60 days, more than one year has passed since that 
November 2001 VCAA letter.  See also the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)).  
This new Act clarifies that VA may indeed make a decision on 
a claim before expiration of the one-year period following a 
VCAA notice, thereby effectively overturning the holding in a 
recent Federal Circuit case.  See Paralyzed Veterans of 
America (PVA) v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003); see also 38 U.S.C.A.§ 5103(b)(1)(West 
2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate her claim.  In this 
regard, the veteran's service medical records, VA medical 
records, and VA medical opinions have been obtained.  In 
addition, the appellant was afforded several opportunities to 
submit additional evidence in support of her claim.  But she 
and her representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review.  So the Board finds that the duty to assist 
has been satisfied and the case is ready for appellate 
review.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

In addition, the November 2001 letter apprising the appellant 
of the provisions of the VCAA was sent prior to adjudicating 
her petition to reopen her claim of entitlement to service 
connection for the cause of the veteran's death in 
February 2002, and again in June 2002.  So there was due 
process compliance with the holding and mandated sequence of 
events specified in a recent precedent decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) ("Pelegrini 
II"), where the United States Court of Appeals for Veterans 
Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I").  In Pelegrini II, just as in Pelegrini I, the court 
held, among other things, that VCAA notice must be provided 
to a claimant before an initial unfavorable decision by the 
agency of original jurisdiction (AOJ) on the claim.  Id.  The 
AOJ in this case is the RO in White River Junction, and the 
RO did just that.  Consequently, there is no issue insofar as 
the timing of the VCAA notice.  And the content of the VCAA 
notice is sufficient for the reasons stated above.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
See also VAOPGCPREC 16-92 (July 24, 1992).

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id. at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the November 2001 VCAA notice letter 
that was provided to the appellant does not contain the 
precise language specified by the Pelegrini II Court in its 
description of the "fourth element" of the VCAA 
notification requirement, the Board finds that the appellant 
was otherwise fully notified of the need to give VA any 
evidence pertaining to her claim.  And, as indicated in 
VAOPGCPREC 7-2004 (July 16, 2004), VA need not use any 
magical language in conveying this message to her.  Moreover, 
in another recent precedent opinion of VA's General Counsel 
it was held that the language in Pelegrini I, which is 
similar to the language in Pelegrini II, stating that VA must 
request all relevant evidence in the claimant's possession 
was mere dictum and, thus, not binding.  See VAOGCPREC 1-2004 
(Feb. 24, 2004) (the Court's statements in Pelegrini I that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA).  

In addition, the General Counsel's opinion stated VA may make 
a determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  The Board is bound by 
the precedent opinions of VA's General Counsel, as the chief 
legal officer for the Department.  38 U.S.C.A. § 7104(c).

Here, the November 2001 VCAA letter requested that the 
appellant provide or identify any evidence supporting her 
petition to reopen.  So a more generalized request with the 
precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice her, and thus, the Board finds this to be harmless 
error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  

As already mentioned, the appellant's claim of entitlement to 
service connection for the cause of the veteran's death was 
first considered and denied by the RO in a December 1992 
rating decision.  The claim originally was denied on the 
basis that the veteran was not service-connected for the 
terminal liver cancer, or shown to be entitled to service 
connection for it, and since there also was no indication 
that his service-connected prostatitis contributed 
substantially or materially to his death or otherwise shared 
in producing his death or lent assistance to it.  In making 
this determination, the RO considered the information 
provided on his death certificate and his VA medical records 
dated from November 1991 through May 1992.

In addition, the RO noted that a then recent, September 1992, 
rating decision had found that the veteran was not entitled 
to service connection for liver cancer - including as 
proximately due to or the result of his prostatitis.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  
That rating decision considered his service medical records.  
His October 1954 Report of Medical History for purposes of 
enlistment indicated that he denied experiencing stomach, 
liver, or intestinal trouble.  And the contemporaneous Report 
of Medical Examination showed a normal clinical evaluation of 
his genitourinary system, lymphatic system, endocrine system, 
and abdomen.  In May 1958, while in service, he was diagnosed 
and treated for chronic prostatitis.  His September 1958 
Report of Medical Examination for purposes of separation 
showed a normal clinical evaluation.

Other records considered by the RO in its December 1992 
decision included VA medical records dated in November 1991.  
They showed the veteran was hospitalized to rule out 
cholecystitis versus cholangitis versus liver disease.  
He was experiencing increasing mid-epigastric pain.  He had a 
history of Nissen fundoplication in 1975, sigmoid laceration 
with colostomy in 1990, and a barium swallow and 
esophagogastroduodenoscopy (EGD) in October 1991.  He also 
had a history of hepatitis with serology, including Hepatitis 
B surface antibody positive, consistent with chronic active 
hepatitis.  His hepatitis was noted as having been diagnosed 
in 1983, due to a previous transfusion.  He underwent an 
abdominal ultrasound and CT scan, and an exploratory 
laparotomy, cholecystotomy, and liver biopsy, following which 
he was diagnosed with a cirrhotic liver and hepatocellular 
cancer, with underlying cirrhosis and probable chronic active 
hepatitis.  He also was found to have a distended gall 
bladder, filled with thick bile, which was drained.

December 1991 through January 1992 records indicated the 
veteran was again hospitalized for mid-epigastric abdominal 
pain, with nausea, fever, and vomiting.  His doctors 
determined that he was an inappropriate candidate for 
resection of his liver or a liver transplant.  Following 
examination, he was found to have an element of ascending 
cholangitis or cholecystitis, and demonstrated cystic duct 
obstruction.   He was treated with triple antibiotic therapy.  
Discharge diagnoses included hepatocellular carcinoma, 
chronic active hepatitis leading to cirrhosis, status-post 
Nissen funduplication for hiatal hernia, status-post sigmoid 
colostomy for sigmoid laceration, chronic obstructive 
pulmonary disease (COPD), degenerative joint disease, and 
hypertension.

VA hospitalization records dated in February 1992 show the 
veteran was yet again hospitalized due to nausea and 
vomiting.  A bile culture showed a contaminant.  A CT scan of 
his abdomen and chest revealed a large hepatic tumor in the 
porta hepatis, without change in size since the last CT scan, 
and without common bile duct dilation.  His antibiotic 
therapy was changed.  Diagnoses included cholangitis, 
hepatocellular carcinoma, and COPD.  A subsequent 
hospitalization record, showing a discharge in March 1992, 
states he had a possible partial biliary obstruction from the 
hepatocellular tumor, with transient episodes of cholangitis 
and marked constipation.  Treatment was triple antibiotic 
therapy and narcotics.  The report noted that he might have 
been a candidate for endoscopic biliary decompression due to 
recurrent cholangitis and for possible cryosurgery.

An April to May 1992 VA discharge summary indicated the 
veteran was admitted for palliative radiation therapy.  The 
diagnosis was hepatocellular carcinoma due to chronic active 
hepatitis from a 1975 transfusion.

The veteran's death certificate showed that he died on 
September 27, 1992 as a consequence of hepatocellular 
carcinoma due to cirrhosis of the liver.

In June 2001, the appellant filed a petition to reopen her 
claim of entitlement to service connection for the cause of 
the veteran's death.  The RO processed her claim as it should 
have, as an issue of whether new and material evidence had 
been received to reopen her previously denied claim of 
entitlement to service connection for the cause of the 
veteran's death.  And in February and June 2002 rating 
decisions, the RO denied her petition to reopen on the basis 
that she did not present any medical evidence suggesting the 
veteran's death was related to his military service or his 
service-connected prostatitis.  This appeal ensued.

As alluded to, the Board must address the issue of new and 
material evidence in the first instance because it determines 
the Board's jurisdiction to reach the underlying claim to 
adjudicate it on a de novo basis.  See Barnett at 1384.  See, 
too, Butler v. Brown, 9 Vet. App. 167, 171 (1996).  If the 
Board finds that no such evidence has been submitted, then 
the analysis must end, and the RO's determination in this 
regard becomes irrelevant, as further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  See Barnett at 1383-1384.

As the Board may find no new and material evidence even where 
the RO found that there was such evidence, reopened the 
appellant's claim, and adjudicated it on its merits, without 
violating due process, any finding on the merits entered when 
new and material evidence has not been submitted "is a legal 
nullity."  See Butler, 9 Vet. App at 171 (applying an 
identical analysis to claims previously and finally denied, 
whether by the Board or the RO).  See also Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (The statutes make 
clear that the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board).

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, an NOD must be filed in 
order to initiate an appeal of any issue adjudicated by the 
RO.  See 38 U.S.C.A. § 7105(a), (b)(1).  If an NOD is not 
filed within one year of notice of the decision, the RO's 
determination becomes final and binding on the claimant based 
on the evidence then of record.  See 38 U.S.C.A. § 7105(c).  
In addition, where the claimant files a NOD, but fails to 
perfect her appeal within sixty days of the date on which the 
SOC was mailed or within one year from the date of mailing 
the notice of the decision (by filing a VA Form 9 or 
equivalent statement), the RO's determination becomes final 
and binding on her based on the evidence then of record.  See 
38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 20.204(b), 
20.302(b), 20.1103.  Once an RO's decision becomes final, 
absent submission of new and material evidence, the claim may 
not be reopened or readjudicated by VA.  See 38 U.S.C.A. 
§ 5108.

In this case, the appellant did not file a timely NOD after 
the December 1992 rating decision denying her claim for 
service connection for cause of death.  Therefore, that 
rating decision is final and binding on her based on the 
evidence then of record, and it is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.104 (a), 3.156, 20.302, 20.1103.  However, if new and 
material evidence is presented or secured with regard to this 
claim, it must be reopened and the former disposition of the 
claim reviewed on a de novo basis.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156. 

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a).  The Board notes that 
new regulations redefine "new and material evidence" and 
clarify the types of assistance VA will provide to a veteran 
attempting to reopen a previously denied claim.  See 38 
C.F.R. §§ 3.156(a), 3.159(c) (2003).  But these specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. at 45,620.  As the current 
claim was filed before this date, the new version of the 
regulation is inapplicable in this case.  Rather, the former 
definition of new and material evidence must be used.  
See 38 C.F.R. § 3.156(a) (2000).



The first step in analyzing a case such as the one at hand 
requires determining whether the newly presented evidence 
"bears directly and substantially upon the matter under 
consideration," i.e., whether it is probative of the issue 
at hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is probative when it "tend[s] to prove, or actually 
proves an issue."  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (citing Black's Law Dictionary 1203 (6th ed. 
1990)).  Second, the evidence must actually be shown to be 
"new," and not of record when the last final decision 
denying the claim was made.  See Struck v. Brown, 9 Vet. App. 
145, 151 (1996).  In other words, the evidence cannot be 
cumulative or redundant.  See 38 C.F.R. § 3.156(a).  The 
final step of the analysis is whether the evidence "is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998) (citing 38 C.F.R. 
§ 3.156(a)).  This does not mean that the evidence warrants a 
revision of the prior determination.  It is intended to 
ensure that the Board has all potentially relevant evidence 
before it.  See Hodge at 1363 (citing "Adjudication; 
Pensions, Compensation, Dependency:  New and Material 
Evidence; Final Definition," 55 Fed. Reg. at 52274 (1990)).  
If all of the tests are satisfied, the claim must be 
reopened.

Additional evidence has been added to the record since the 
RO's December 1992 rating decision denying the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  This evidence includes several VA 
medical opinions and lay statements from the appellant.  The 
Board also notes that she was awarded Dependency and 
Indemnity Compensation (DIC) benefits under the provisions of 
38 U.S.C.A. § 1151 in a September 1997 rating decision.  
Entitlement to DIC was awarded because the veteran's terminal 
hepatocellular carcinoma due to cirrhosis of the liver was 
found to be due to hepatitis, which in turn resulted from a 
blood transfusion as part of treatment for a hiatal hernia by 
VA.

A July 1991 VA medical record indicates the veteran was 
diagnosed with a probable urethral stricture following 
complaints of a decreased urine stream.

An April 2001 VA medical opinion, provided by the Chief of 
the oncology section, states that he was writing in reply to 
the appellant's inquiry regarding a connection between 
hepatitis C, liver cancer, cholangitis, and renal failure.  
The physician noted that hepatitis C was associated with 
liver cancer.  The physician also noted that the veteran's 
cholangitis "was likely due to the blockage of the ducts 
that was due to the liver cancer and hepatitis."  He 
likewise stated that people with hepatitis and liver failure 
could have kidney problems, and that he "suspect[ed] that 
all of them were related."

At the time of the appellant's June 2001 claim she asserted 
that she was entitled to service connection for the cause of 
the veteran's death because his kidneys failed as a result of 
his cholangitis due to liver cancer.

A February 2002 letter to the appellant from the VA physician 
who provided the April 2001 opinion states that he was 
attempting to explain about the veteran's death and any 
relationship to his prostatitis.  According to the physician, 
the veteran died of liver cancer.  His liver cancer, which 
had caused obstruction of the bile ducts and an inflammation 
called cholangitis, led to liver failure.  The physician 
noted that liver failure can also affect the kidneys, which 
was known as hepatorenal syndrome, but that the veteran's 
kidneys were already affected by his prostatitis, which made 
if difficult for him to get urine through his urethra and for 
a catheter to be put in his bladder.  The physician then 
opined that the veteran's prostatitis exacerbated and 
accelerated his renal failure, which was due to his 
deteriorating liver, which, in turn, was due to his liver 
cancer, cholangitis, and the medications used to treat these 
illnesses.  The physician further opined that the veteran's 
"prostatitis, although not the sole cause of his death, was 
related to the adaptation his kidneys made to his 
deteriorating liver condition."



In March 2002, the physician who provided the April 2001 
opinion provided another supplemental VA opinion regarding 
whether the veteran's service-connected prostatitis 
materially contributed to his death.  The VA physician stated 
that it was his opinion that the veteran's prostatitis 
contributed to his condition, but that his prostatitis did 
not "[contribute 'substantively or materially' to [his] 
death."

In July 2002 statements, the appellant asserts that the 
veteran's death should be service-connected because he had 
trouble with an enlarged prostate in May 1991, which was 
treated conservatively, and that in July or August 2002 he 
had problems urinating, but could not have a catheter 
inserted.  She further argued that his "prostatitis made it 
more difficult to treat the liver cancer . . . ." and, thus, 
contributed to his death.

An August 2002 VA medical opinion, again by the same 
physician that provided the April 2001 opinion, states that 
cryosurgery or chemoembolization might have been used to 
treat the veteran for liver cancer, in spite of his 
prostatitis, but that he believed that the veteran's 
prostatitis contributed to his overall health and the renal 
dysfunction associated with his death.

In the appellant's substantive appeal (VA Form 9, Appeal to 
the Board), she asserted that the veteran's hepatorenal 
syndrome aggravated his prostatitis and, as such, his 
prostatitis contributed to his death.

Some of the above cited evidence is new and material and, 
therefore, sufficient to reopen the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  Some of this evidence supports her 
contention that the veteran's service-connected prostatitis 
was related to his death from liver cancer.  The VA medical 
opinions from the Chief of the oncology section, in 
particular, tend to substantiate her claim because these 
records suggest evidence of a link between the veteran's 
symptomatology due to prostatitis and his death from liver 
cancer due to cirrhosis of the liver.  See Hickson v. West, 
11 Vet. App. 374, 378 (1998); Spalding v. Brown, 10 Vet. App. 
6, 11 (1996); Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
Consequently, these records are neither cumulative nor 
redundant, and they are so significant they must be 
considered in order to fairly decide the merits of the claim 
for service connection for cause of death.  
See 38 C.F.R. § 3.156(a).  So the claim is reopened.

The Board must now consider the appellant's reopened claim on 
the full merits.  Nonetheless, the Board notes that the 
appellant has not been prejudiced by the Board's decision to 
consider her claim on the full merits.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (if "the Board addresses in its 
decision a question that had not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and if 
not, whether the claimant has been prejudiced thereby.").  
In this case, the Board finds that the RO addressed the 
appellant's claim on the merits after reopening it, as 
reflected by the September 2002 statement of the case.  And, 
the aforementioned November 2001 VCAA letter informed the 
appellant of the information necessary to establish service 
connection for the cause of the veteran's death, in addition 
to providing the appellant the information necessary to 
reopen her claim.  As such, this is sufficient to protect the 
appellant's rights and allow the Board to make its own de 
novo decision.  

According to VA laws and regulations, service connection may 
be granted for disability resulting from a disease or injury 
incurred or aggravated during active service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  Cirrhosis of the liver will be presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary, however.

Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  Further, a 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  See 38 C.F.R. § 3.310.  This includes situations 
where a 
service-connected condition has chronically aggravated a 
condition that is not service connected.  See Allen v. Brown, 
7 Vet. App. 439 (1995).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  For a service-connected disability to 
be considered the primary cause of death, it must singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c)(1).

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).  

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury that primarily caused death.  See 38 C.F.R. 
§ 3.312(c)(3).  Further, there are primary causes of death, 
which by their very nature are so overwhelming that eventual 
death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  See 38 C.F.R. § 3.312(c)(4).

As previously noted, the veteran had active military service 
from October 1954 to September 1958.  According to his death 
certificate, he died in September 1992 as a consequence of 
hepatocellular carcinoma due to cirrhosis of the liver.  
During his lifetime, he had established service connection 
for prostatitis - which, when he died, was rated at the 
noncompensable level of 0 percent.  Service connection 
was not in effect for any other disabilities.

Based on the foregoing medical evidence and the entire 
record, the Board finds that the preponderance of evidence is 
against the claim for service connection for the cause of the 
veteran's death.  Despite his appellant-widow's contentions 
to the contrary, there is no persuasive medical evidence of 
record indicating the liver cancer that caused his death was 
in any way related to his service in the military.  See 
38 U.S.C.A. §§ 1110, 1131, 1310; 38 C.F.R. §§ 3.303, 3.312.  
In this regard, the Board notes that his service medical 
records are entirely negative for any evidence of liver 
cancer or cirrhosis.  And, indeed, the appellant-widow does 
not contend otherwise.  The primary basis of her claim, 
instead, is that the service-connected prostatitis was a 
material influence in her late husband's death.  Her argument 
is twofold.  On the one hand, she says the veteran's service-
connected prostatitis was aggravated by complications from 
his liver cancer, which in turn accelerated his death.  And 
on the other hand, she says his service-connected 
prostatitis, liver cancer, and cholangitis combined to cause 
his kidneys to fail and, thus, caused his death.

Unfortunately, however, the most persuasive medical evidence 
of record does not substantiate these allegations.

The medical evidence of record indicates the veteran's 
terminal liver cancer and cirrhosis of the liver were first 
manifested many years after his service in the military had 
ended.  And the physician who prepared and signed the 
veteran's death certificate did not list his service-
connected prostatitis as either a direct cause or 
contributing condition in the development of his terminal 
liver cancer and cirrhosis - much less a substantial or 
material factor in this unfortunate occurrence.

And while the VA physician who, at various times, commented 
on the merits of this case opined that hepatitis, liver, 
cancer, cholangitis, and renal failure are related, and that 
the veteran's service-connected prostatitis may have 
accelerated his renal failure, this same VA physician also 
indicated the service-connected prostatitis - even if a 
factor in the overall status of the veteran's health - 
nevertheless did not "substantially or materially" 
contribute to his death.  This is the operative phrase, 
requiring a very significant contribution of the service-
connected disability in the veteran's ultimate demise; 
anything less simply will not suffice.  Here, records show 
the veteran's eventual renal failure was attributable to his 
progressively deteriorating liver, which in turn was related 
to his liver cancer, cholangitis, and medications.  Moreover, 
the appellant-widow's contentions notwithstanding, the 
medical evidence of record does not indicate the veteran's 
service-connected prostatitis in any way inhibited his 
treatment for liver cancer or otherwise aggravated his liver 
cancer and cirrhosis.

The veteran's cirrhosis and liver cancer were associated with 
his hepatitis, which he contracted from a blood transfusion 
during hiatal hernia surgery at a VA hospital.  But as 
mentioned, the RO already granted the appellant's claim for 
DIC based on the additional disability the veteran had as a 
result of that procedure.  See the RO's September 1997 rating 
decision granting § 1151 compensation.  That, however, is not 
tantamount to also concluding the veteran's prostatitis had a 
material role or substantial contribution in his death from 
what ultimately proved to be terminal cirrhosis and liver 
cancer.

So while the Board does not doubt the sincerity of the 
appellant's beliefs that the veteran's death was somehow 
aggravated or caused by his service-connected prostatitis, 
there is simply no persuasive medical evidence of record 
supporting this contention.  And as a layperson, she simply 
does not have the necessary medical training and/or expertise 
to make this determination, herself.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, mostly evidence against the 
claim, so it must be denied because the preponderance of the 
evidence is unfavorable.  38 C.F.R. § 3.102.


ORDER

The claim for service connection for the cause of the 
veteran's death is reopened, but denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



